Title: To Thomas Jefferson from Gideon Granger, 27 December 1808
From: Granger, Gideon
To: Jefferson, Thomas


                  
                     Dec: 27th. 1808
                  
                  G Granger presents his compliments to the President, and in relation to the case of Moss of Petersburg he remarks—that at the General post Office he is considered to be of honest, reputable Parents, a Minor of most engaging appearance and manners, who had always sustained a fair character untill he was discovered in these robberies—his is not a single crime—but a series of crimes for months, if not, years—there were found upon him between 1300 & 1500$—which he had robbed in Small Sums.—G Granger believes that under Mr. Jefferson’s Administration the whipping has been remitted.—
               